DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7, 21-24, 26-28, 30-36 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The Prior Art of record fail to teach a wireless hearing device comprising: a speaker configured for placement in an ear of a user; memory configured to receive, from a computing device, and store a plurality of control parameters which determine a manner in which the wireless hearing device wirelessly controls any one of a plurality of appliances when in proximity to the wireless hearing device; wireless electronics configured to communicatively couple the wireless hearing device to an appliance from the plurality of appliances when the appliance is detected in proximity to the wireless hearing device; and a processor configured to detect the appliance in proximity, determine a relative movement of the wireless hearing device relative to the appliance in proximity and/or a reference frame, and cause the wireless electronics to wirelessly transmit, to the appliance in proximity, a control signal that controls a function of the appliance in proximity , wherein the control signal is based on one or more of the control parameters retrieved from memory and corresponding to the appliance in proximity, and further based on at least one of: a status of the appliance in proximity and the relative movement, and wherein the wireless hearing device is configured to automatically scan for and detect the appliance in proximity when the wireless hearing device is in scanning mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 15, 2021